In a proceeding under article 78 of the Civil Practice Act by an assistant principal in the New York City public school system: (a) to restrain the respondent Board of Education of said city from conducting a physical and medical examination of petitioner; and (b) for other relief, the petitioner appeals from an order of the Supreme Court, Kings County, dated April 25, 1962, which denied her application and dismissed her petition (see 34 Misc 2d 8). Order affirmed, without costs. In our opinion, the requests for petitioner’s medical examinations were sufficient, under section 2568 of the Education Law, to authorize the Superintendent of Schools to require petitioner to submit to such examinations (Matter of Munter v. Theobald, 225 N. Y. S. 2d 1008, affd. 17 A D 2d 854, motion for leave to appeal denied 12 N Y 2d 645). It is also ora opinion that petitioner failed to establish a clear legal right to the other relief demanded (cf. Matter of Shulster v. Carney, 276 App. Div. 592, 595). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.